DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 6, 9, 11 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nobuyuki et al. (JP 03-140214).
Regarding claims 1, 3:  Nobuyuki et al. teach a thermoplastic composition for cleaning a mold comprising 1.5 kg of the olefin resin EPDM and 60 g of polyoxyethylene nonyl phenol ether with an HLB of 13 [Example 1].
Regarding claim 6:  EPDM is a thermoplastic elastomer [Example 1].
Regarding claims 9 and 11:  Nobuyuki et al. teach the claimed amount of an inorganic filler [Example 1].  
Regarding claim 12:  The composition of Nobuyuki et al. is capable of functioning in the claimed capacity [page 10].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 4, 5 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nobuyuki et al. (JP 03-140214) as applied to claims 1 and 9 above.
Regarding claims 2 and 5:  The POENPE of Nobuyuki et al. is being used as both (B1) and (B2).  The HLB of 13 is very close to the claimed HLB of 12.  A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (MPEP 2144.05).  With regard to claim 5, 10 to 90% of POENPE is considered (B1) while the remainder of POENPE is considered (B2).  
Regarding claim 4:  It would have been obvious to select a sorbitan fatty acid ester [page 7] for the short, finite options in Nobuyuki et al.  
Regarding claim 10:  It would have been obvious to select talc (page 9) as the filler in Nobuyuki et al.

Claims 1-6 and 8-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wakita (2015/0021802) in view of Nobuyuki et al. (JP 03-140214).
Regarding claims 1-3, 5:  Wakita teaches a thermoplastic composition for cleaning a molding machine comprising an olefin resin [0009-0010; Examples] and 0.5 to 10 parts by mass of a nonionic surfactant having an HLB of from 1 to 12 [0022-0024; Examples].  Wakita teaches using an oxyethylene chain-type surfactant [0022], and using a mixture of nonionic surfactants [0023].
Wakita fails to teach a nonionic surfactant having an HLB of 13 to 20.
However, Nobuyuki et al. (JP 03-140214) teach that 4 parts by weight (based on 100 parts by weight of olefin polymer) of polyoxyethylene nonyl phenol ether (hereinafter POENPE) with an HLB of 13 is a suitable nonionic surfactant in an analogous cleaning composition [Example 1].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add 4 parts by weight of POENPE as taught by Nobuyuki et al. as the oxyethylene chain-type surfactant in Wakita.  It is a simple substitution of one known element for another to obtain predictable results.
Regarding claim 4:  Wakita teaches sorbitan stearate [Examples; Table 1].
Regarding claims 6 and 8:  Wakita teaches 8 to 50 mass% of a thermoplastic elastomer [0011-0012, 0017; Examples].  The subject matter as a whole would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention, since it has been held that choosing the overlapping portion, of the range taught in the prior art and the range claimed by the applicant, has been held to be a prima facie case of obviousness, see In re Malagari, 182 USPQ 549, In re Geisler In re Woodruff, 16 USPQ2d 1934 (CCPA 1976) and MPEP 2144.05.
	Regarding claims 9-11:  Wakita teaches adding an inorganic filler that is glass [0031].  The optimal amount can be determined through routine experimentation.  
	Regarding claim 12:  The composition of Wakita is capable of functioning in the claimed capacity [0001].  

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wakita (2015/0021802) and Nobuyuki et al. (JP 03-140214) as applied to claims 1 and 6 above further in view of Wakita (2014/0371125).
	Wakita fails to teach the claimed elastomer.
	However, Wakita (‘125) teaches that a butadiene-methacrylate or an acrylic rubber can be used interchangeably with the thermoplastic resins taught in component (B) of Wakita [0011].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a butadiene-methacrylate or an acrylic rubber as taught by Wakita (‘125) as the resin of component (B) of Wakita.  It is a simple substitution of one known element for another to obtain predictable results.  

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN USELDING whose telephone number is (571)270-5463.  The examiner can normally be reached on M-F 8am to 6:30pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

   /JOHN E USELDING/  Primary Examiner, Art Unit 1763